                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

WANDA THICKLIN,                              §
                                             §
       Plaintiff,                            §
                                             §
v.                                           §     Civil Action No. 4:18-cv-00709-O-BP
                                             §
CALIBER HOME LOANS, INC.,                    §
                                             §
       Defendant.                            §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed, and the Magistrate Judge’s Recommendation is ripe for

review. The District Judge reviewed the proposed Findings, Conclusions, and Recommendation

for plain error. Finding none, the undersigned District Judge believes that the Findings and

Conclusions of the Magistrate Judge are correct, and they are accepted as the Findings and

Conclusions of the Court.

       Accordingly, it is ORDERED that Defendant’s Motion for Summary Judgment (ECF

No. 27) is GRANTED and this case is DISMISSED with PREJUDICE. The Rule 12(c) Motion

for Judgment on the Pleadings (ECF No. 16) is DENIED as moot. The Motion for Joinder of

Parties (ECF No. 11) is DENIED as futile.

       SO ORDERED on this 2nd day of August, 2019.


                                                   _____________________________________
                                                   Reed O’Connor
                                                   UNITED STATES DISTRICT JUDGE




                                             1
